Citation Nr: 1743839	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-13 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected sinusitis. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1984 to October 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, in pertinent part, granted service connection for recurrent sinusitis and assigned a 10 percent rating, effective November 1, 2010.  Jurisdiction has been transferred to the RO in Chicago, Illinois. 

The Board finds that a remand is required to the Agency of Original Jurisdiction (AOJ), as the medical opinion from the VA examiner is incomplete.  Accordingly, the Board REMANDS this case for further evidentiary development and adjudication.


REMAND

The Board finds that the February 2013, November 2013, and February 2015 VA medical opinions are incomplete, and as such further development is needed before the Veteran's claim can be decided.   

The VA examiners opined that the Veteran's headaches were primarily non-sinusitis related, as the records show that after receiving treatment for migraine headaches the Veteran's headaches "dissipated."  However, the Veteran contends that although his migraine headaches were resolved with treatment, his headaches relating to his sinusitis were not.  A review of the record show that there are two different headache diagnoses, migraine headaches and headaches associated with sinusitis, which are evidenced by other symptoms such as mild nasal congestion and pain between the eyes.  It is unclear whether the Veteran's headaches (a symptom of sinusitis) and migraine headaches are clearly separate and distinguishable.  It is also unclear whether treatment for migraine headaches would resolve headaches associated with sinusitis. As such, this opinion requires an addendum to address whether the Veteran's headaches relating to his sinusitis can be bifurcated from his migraine headaches. See El-Amin v. Shinseki, 26 Vet. App. 136, 140-141 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the examiner who provided the November 2013 VA examination or another appropriate medical professional if the examiner is unavailable.  The electronic claims file must be made available to be reviewed by the examiner, and a note that it was reviewed should be included in the report.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  

After reviewing the claims file, the reviewer must determine if the Veteran's headaches from his sinusitis are clear and distinct from his migraine headaches.  If yes, then the reviewer must determine how many non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting the Veteran experiences. 

A detailed rationale for the opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2. Thereafter, readjudicate the issue of entitlement to an initial rating in excess of 10 percent for service-connected sinusitis.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






